Citation Nr: 0729621	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-32 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of October 2004 and June 2005 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Nashville, Tennessee.

The veteran is noted to have also initiated an appeal of a 
claim for entitlement to service connection for a hearing 
loss disorder that was also denied by the RO in October 2004.  
This was rendered moot by the RO's grant of this issue in 
September 2005 and is no longer in appellate status.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidence the Board finds that further 
development is necessary.  The veteran's most recent 
compensation and pension examination to ascertain the 
severity of his PTSD symptoms was performed over 3 years ago 
in 2004, and since that time, symptoms from a nonservice-
connected Alzheimer's disease/dementia condition have 
increased in severity, further complicating this matter.  The 
veteran's representative pointed out this problem in the 
March 2007 hearing and requested another compensation and 
pension examination be done that separates the PTSD symptoms 
from the nonservice-connected Alzheimer's disease.
The Board agrees that in this instance an examination is 
necessary in part to ascertain the current level of 
disability attributable to PTSD and to differentiate those 
PTSD symptoms from the Alzheimer's symptoms.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).  In this regard, if the symptoms from the 
service-connected PTSD and nonservice-connected Alzheimer's 
disease cannot be differentiated, the United States Court of 
Appeals for Veterans Claims (Court) has held that, in such 
cases, VA is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).

Finally, the Board observes that the veteran's increased 
rating claim for his PTSD is inextricably intertwined with 
the issue of entitlement to a TDIU, that a final decision on 
this latter issue cannot be rendered until decisions on the 
increased rating claim has been rendered, and thus they are 
"inextricably intertwined." See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA psychiatric examination to 
determine the current level of his 
service-connected PTSD.  The examination 
should be conducted by a psychiatrist who 
has not heretofore seen or examined him.  
The claims folder must be made available 
to the examiner for review before the 
examination.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
and employability caused by the veteran's 
service-connected PTSD.  If other 
psychiatric disorders are shown besides 
PTSD including the Alzheimer's disease, 
the examiner should provide a diagnosis 
and state an opinion as to the degree of 
social and industrial inadaptability and 
employability caused by these other 
disorders.  In assigning GAF scores, the 
examiner should provide a separate GAF 
for the service-connected PTSD as 
compared to any other psychiatric 
disorder found.  If the examiner is 
unable to separate any symptomatology of 
the service-connected PTSD from any non-
service connected psychiatric disorder, 
the examiner should state this.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include consideration of the Court's 
decision in Mittleider, supra, when 
adjudicating the increased rating claim.  
The AOJ should also adjudicate the claim 
for TDIU in light of the additional 
medical evidence obtained, and, if the 
veteran's combined disability rating 
remains 70 percent or less, the RO should 
include a determination as to whether 
referral for an extraschedular rating is 
warranted.  The readjudication must 
include a written determination as to 
whether a referral to VA's Under 
Secretary for Benefits or the Director, 
VA's Compensation and Pension Service, is 
warranted.  The veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



